Exhibit 10.1
FIXED RATE NOTE

         
Note Date: April 8, 2009
  $ 41,500,000.00  
Maturity Date: April 8, 2014
       

FOR VALUE RECEIVED, CARDINAL ETHANOL, LLC, an Indiana limited liability company
(“BORROWER”), promises to pay to the order of FIRST NATIONAL BANK OF OMAHA
(“BANK”), at its principal office or such other address as BANK or holder may
designate from time to time, the principal sum of Forty-One Million Five Hundred
Thousand and 00/100 Dollars ($41,500,000.00), or the amount shown on BANK’s
records to be outstanding, plus interest (calculated on the basis of actual days
elapsed in a 360-day year) accruing each day on the unpaid principal balance at
the annual interest rates defined below. Absent manifest error, BANK’s records
shall be conclusive evidence of the principal and accrued interest owing
hereunder.
This FIXED RATE NOTE is executed pursuant to a Construction Loan. Agreement
between BORROWER and BANK dated as of December 19th, 2006, (the Construction
Loan Agreement, together with all amendments, modifications and supplements
thereto and all restatements and replacements thereof is called the
“AGREEMENT”). All capitalized terms not otherwise defined in this note shall
have the meanings provided in the AGREEMENT.
INTEREST ACCRUAL. Interest on the principal amount outstanding shall accrue at a
per annum rate equal to the three month LIBOR RATE plus 300 basis points on the
Note Date referenced above and adjusting as provided for in the AGREEMENT, and
at the three month LIBOR RATE plus 900 basis points from time to time after
maturity, whether by acceleration or otherwise. Interest shall be calculated on
the basis of a 360-day year, counting the actual number of days elapsed.
REPAYMENT TERMS. Principal shall be due and payable in the amounts and on the
dates set forth in Schedule I attached to the AGREEMENT, and incorporated herein
by reference, and accrued and unpaid interest shall be due and payable in
arrears on the same dates that principal installments are due. Any remaining
principal balance, plus any accrued but unpaid interest, shall be fully due and
payable on April 8, 2014, if not sooner paid.
PREPAYMENT. BORROWER may prepay this FIXED RATE NOTE in full or in part at any
time. Provided, however, a condition of any prepayment of all of this FIXED RATE
NOTE, the VARIABLE RATE NOTE and the LONG TERM REVOLVING NOTE is that certain
fees shall be paid to BANK. If such complete prepayment occurs within the first
two (2) years following the COMPLETION DATE, a fee of one percent (1%) of the
original principal amount of this FIXED RATE NOTE shall be paid to BANK. In the
event that BORROWER pre-pays all of this FIXED RATE NOTE and except as to such
payments as are required by the AGREEMENT, BORROWER shall pay BANK a breakage
fee sufficient to make BANK whole for any expenses relating to breaking fixed
interest rates, which BANK shall apportion among its participants. Any
prepayment may be applied in inverse order of maturity or as BANK in its sole
discretion may deem appropriate. Such prepayment shall not excuse BORROWER from
making subsequent payments each quarter until the indebtedness is paid in full.
No payment of EXCESS CASH FLOW shall be the cause of a payment to BANK for
interest rate breakage fees or otherwise result in any prepayment fee.

 

 



--------------------------------------------------------------------------------



 



ADDITIONAL TERMS AND CONDITIONS. This FIXED RATE NOTE is executed pursuant to
the AGREEMENT. The AGREEMENT, and any amendments or substitutions thereof or
thereto, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this FIXED RATE NOTE by
reference.
The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of BANK
upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT or
any other LOAN DOCUMENT. If the maturity date of this FIXED RATE NOTE is
accelerated as a consequence of an EVENT OF DEFAULT, then BANK shall have all
the rights and remedies provided for in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity. The rights, powers, privileges,
options and remedies of BANK provided in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity shall be cumulative and concurrent,
and may be pursued singly, successively or together at the sole discretion of
BANK, and may be exercised as often as occasion therefor shall occur. No delay
or discontinuance in the exercise of any right, power, privilege, option or
remedy shall be deemed a waiver of such right, power, privilege, option or
remedy, nor shall the exercise of any right, power, privilege, option or remedy
be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy. Without limiting the generality of the foregoing,
BANK’ s waiver of an EVENT OF DEFAULT shall not constitute a waiver of
acceleration in connection with any future EVENT OF DEFAULT. BANK may rescind
any acceleration of this FIXED RATE NOTE without in any way waiving or affecting
any acceleration of this FIXED RATE NOTE in the future as a consequence of an
EVENT OF DEFAULT. BANK’s acceptance of partial payment or partial performance
shall not in any way affect or rescind any acceleration of this FIXED RATE NOTE
made by BANK.
Unless prohibited by law, BORROWER will pay on demand all reasonable costs of
collection, reasonable legal expenses and reasonable attorneys’ fees and costs
incurred or paid by BANK in collecting and/or enforcing this FIXED RATE NOTE.
Furthermore, BANK reserves the right to offset without notice all funds held by
BANK against debts owing to BANK by BORROWER.
WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR. BORROWER and any other person who
signs, guarantees or endorses this FIXED RATE NOTE, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this FIXED RATE
NOTE.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



Executed as of the Note Date first above written.

                  CARDINAL ETHANOL, LLC, an
Indiana limited liability company    
 
           
 
  By   /s/ Troy Prescott    
 
           
 
      Its Chairman    

             
STATE OF Indiana
    )      
 
    )     ss.
COUNTY OF Grant
    )      

Before me, a Notary Public in and for said County and State, personally appeared
Troy Prescott, known to me to be the Chairman of Cardinal Ethanol, LLC, an
Indiana limited liability company, and acknowledged the execution of the
foregoing for and on behalf of such limited liability company.

         
 
  /s/ Techia K. Brewer    
 
       
 
  Notary Public — Signature    
 
       
 
  Techia K. Brewer    
 
       
 
  Notary Public — Printed Name    
 
       
 
  Date: 4-8-2009    

My commission expires:
12-27-2009
My County of Residence: Grant County, Indiana

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “I” TO CONSTRUCTION LOAN AGREEMENT
AMORTIZATION SCHEDULE — U.S. RULE (NO COMPOUNDING), 360 DAY YEAR
Cardinal Ethanol, LLC Fixed Rate Note
Principal Schedule for Payments Plus Interest
AMORTIZATION SCHEDULE — U.S. Rule (no compounding), 360 Day Year

                      Principal     Balance  
 
          $ 41,500,000.00  
7/8/09
  $ 683,135.50     $ 40,816,864.50  
10/8/09
  $ 687,911.49     $ 40,128,953.01  
1/8/10
  $ 693,104.78     $ 39,435,848.23  
4/8/10
  $ 707,841.73     $ 38,728,006.50  
718/10
  $ 731,842.49     $ 37,996,164.01  
10/8/10
  $ 747,233.95     $ 37,248,930.06  
1/8/11
  $ 754,340.47     $ 36,494,589.59  
4/8/11
  $ 770,379.43     $ 35,724,210.16  
7/8/11
  $ 803,271.93     $ 34,920,938.23  
10/8/11
  $ 811,909.37     $ 34,109,026.86  
1/8/12
  $ 821,101.75     $ 33,287,927.11  
4/8/12
  $ 838,560.20     $ 32,449,366.91  
7/8/12
  $ 871,388.67     $ 31,577,978.24  
10/8/12
  $ 882,215.53     $ 30,695,762.71  
1/8/13
  $ 893,675.37     $ 29,802,087.34  
4/8113
  $ 912,676.90     $ 28,889,410.44  
7/8/13
  $ 945,435.76     $ 27,943,974.68  
10/8/13
  $ 958,642.66     $ 26,985,332.02  
1/8/14
  $ 972,567.37     $ 26,012,764.65  
4/8/14
  $ 26,012,764.65     $ 0.00  

 

 